PER CURIAM.
Terrence Dolan appeals his convictions for trafficking in cocaine and resisting arrest without violence. As to defendant’s first point on appeal, we conclude that the codefendant’s testimony cannot reasonably be construed as an impermissible reference to a polygraph examination. Second, no reversible error has been shown with respect to the trial court’s ruling regarding *812the two television programs which aired during the course of the trial. See Alfonso v. State, 443 So.2d 176, 177 (Fla. 3d DCA 1983). The programs did not relate to the instant case, no request was made to poll the jury, and no showing was made which would raise any serious question of possible prejudice to the defendant. See id.; Robinson v. State, 438 So.2d 8 (Fla. 5th DCA), review denied, 438 So.2d 834 (Fla. 1983); see also United States v. Goodman, 605 F.2d 870, 882 (5th Cir.1979).
Affirmed.